FILED
                             NOT FOR PUBLICATION                               FEB 23 2010

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 GIL EVANGELISTA SADORRA,                          No. 08-72282

               Petitioner,                         Agency No. A098-209-520

   v.
                                                   MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Gil Evangelista Sadorra, a native and citizen of the Philippines, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his motion to reopen. We have



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

LR/Research
jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the

denial of a motion to reopen, Singh v. Gonzales, 491 F.3d 1090, 1095 (9th Cir.

2007), and we deny the petition for review.

       The agency acted within its discretion in denying as untimely Sadorra’s

motion to reopen because it was filed more than 90 days after the IJ’s final removal

order, see 8 C.F.R. §1003.23(b)(1), and Sadorra did not show that he acted with the

due diligence required for equitable tolling, see Singh, 491 F.3d at 1096-97. It

follows that the denial of Sadorra’s motion to reopen did not violate due process.

See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error for a due

process violation).

       Sadorra’s remaining contentions are unavailing.

       PETITION FOR REVIEW DENIED.




LR/Research                               2                                   08-72282